Citation Nr: 0620181	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-43 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an earlier effective date than June 12, 2003, 
for assignment of a 60 percent rating for post-operative 
laryngeal carcinoma with speech impairment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from February 1964 
to November 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
Initially, a claim for an increased rating, in excess of 30 
percent was filed.  A 60 percent rating was initially 
assigned effective July 17, 2003.  It was ultimately 
indicated that there was no appeal as to the 60 percent 
rating, but that there was an appeal for an earlier effective 
date.  Subsequently there was an effective date assigned as 
of June 12, 2003, which was the date of the most recent 
surgery.  Disagreement with the effective date has resulted 
in the current appeal.

In February 2006 the veteran testified before the undersigned 
at a hearing conducted at the RO (a "Travel Board" 
hearing).  A transcript of that hearing is contained in the 
claims folder.  

By the notice of disagreement submitted in April 2004, as 
well as by other statements within the claims folder, the 
veteran makes a claim for fee basis treatment at a private 
medical facility of his choosing.  That request is referred 
for appropriate action.  


FINDING OF FACT

Prior to June 12, 2003, the veteran's post-operative 
laryngeal carcinoma with speech impairment was manifested by 
hoarseness with thickening or nodules of the vocal cords, but 
was not manifested by complete organic aphonia with inability 
to speak above a whisper.  




CONCLUSION OF LAW

An effective date of earlier than June 12, 2003, is not 
warranted for assignment of a 60 percent evaluation for post-
operative laryngeal carcinoma with speech impairment.  
38 U.S.C.A. §§ 1155, 5107, 5110 (a), (b)(2) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.400 (o)(2), 4.1, 4.7, 4.10, 4.20, 
4.97, Diagnostic Codes 6516, 6519, 6819 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).

The claim for an earlier effective date for the assigned 60 
percent evaluation for post-operative laryngeal carcinoma 
with speech impairment is a downstream issue from the claim 
for an increased evaluation, which increased evaluation claim 
was resolved by the March 2004 rating action granting the 60 
percent rating, for which increased rating claim the veteran 
did not continue his appeal.  Grantham v. Brown, 114 F.3d 
1156 (1997). VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent. VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002). The 
Board is bound by the General Counsel's opinion. 38 U.S.C.A. 
§ 7104(c) (West 2002).  VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 
(May 5, 2004).  While this logic is called into some question 
in a recent Court case, neither this case nor the GC opinion 
has been struck down.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, as discussed below, 
information in the folder provides sufficient information to 
allow a decision to be entered on the matters decided herein.  

An August 2003 VCAA notice addressed the claim for an 
increased rating for post-operative laryngeal carcinoma, 
prior to the appealed March 2004 rating action granting the 
60 percent evaluation.  The veteran was appropriately 
informed of the basis of assignment of the effective date for 
that rating, in that March 2004 rating action.  By a November 
2004 statement of the case the veteran was appropriately 
informed of the rules governing effective dates, and the 
claim for an earlier effective date for assignment of a 60 
percent evaluation for post-operative laryngeal carcinoma 
with speech impairment was then evaluated de novo.  

The veteran informed of treatment at the San Francisco VAMC, 
and records from that facility were obtained and associated 
with the claims folder for consideration in the present 
appeal.  The veteran in January 2004 submitted past private 
treatment records, but informed, including at his February 
2006 hearing, of the absence of additional pertinent private 
records.  By the November 2004 statement of the case he was 
afforded notice of the evidence required for a grant of an 
earlier effective date.

In any event, no prejudice would have ensued from any failure 
to afford the veteran sufficient notice and opportunity to 
respond and develop his claim.  The veteran was afforded a 
hearing in February 2006, and by that testimony as well as by 
submitted statements he addressed the appealed issue.  He has 
not indicated any desire to further address his appeal that 
has not been afforded him.  The veteran was also afforded a 
VA examination for his claimed post-operative laryngeal 
carcinoma with speech impairment, on which examination, in 
part, the assigned effective date for a 60 percent evaluation 
was based, and there is no indication that a future 
examination would provide evidence furthering his claim for 
an earlier effective date than that assigned.  The Board 
finds that the veteran has been given appropriate notice and 
opportunity to respond and support his claim on appeal.

The Court has recently held, in this regard, that an error is 
not prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, supra, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In the Mayfield case, 
the Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify.  Mayfield v. Nicholson.  
Here, the Board finds no possibility of prejudicial error to 
the veteran.  As determined and explained below, an effective 
date earlier than June 12, 2003 is not warranted for a 60 
percent evaluation for post-operative laryngeal carcinoma 
with speech impairment.  While both the degree of disability 
and the effective date are implicated in this question, the 
veteran was amply notified of these elements and offered 
assistance in their development in the course of the appealed 
claim, as discussed above, as well as in the course of 
development of the underlying claim for an increased 
evaluation for post-operative laryngeal carcinoma with speech 
impairment.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date Claim for a 60 Percent Rating for a 
Post-Operative Laryngeal Carcinoma with Speech Impairment

The effective date for entitlement to an increased rating for 
a service-connected disorder is the earliest date as of which 
it was factually ascertainable that an increase had occurred, 
provided a claim is received within one year of such date.  
Otherwise the effective date for such an increased rating is 
the date of receipt of claim. 38 U.S.C.A. § 5010 (a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400 (o)(2) (2005); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

In a claim submitted in July 2003, the veteran alleged that 
due to his status post laryngeal carcinoma, with two 
surgeries, he currently was not able to speak usefully after 
30 to 40 minutes speaking on the telephone.  He contended 
that this precluded his performing his current work as a 
nurse, which involved a considerable amount of time on the 
telephone.  In submitted statements in the course of the 
earlier effective date appeal, the veteran informed that he 
had ceased to work as a nurse.

At a prior VA examination in February 1998, the veteran 
reported that he had a hoarse voice and significant oral and 
pharyngeal dryness since being treated with radiation in 1974 
for diagnosed laryngeal carcinoma.  The VA examiner noted 
that the vocal cords were thickened bilaterally with mild 
erythema and edema.  The examiner assessed pharyngeal dryness 
and significant hoarseness that was chronic and likely 
permanent.  

On VA outpatient treatment in May 2003 the veteran reported 
that his voice functioned normally early in the morning, but 
became progressively worse during the day, to the point that 
he had to stop talking to avoid losing it entirely.  

VA treatment records from June 2003 reflect that on June 12, 
2003 the veteran underwent surgical resection of a posterior 
glottic band for band release, with endoscopic mucosal flap 
advancement.  A follow-up five days later with strobe 
examination revealed incomplete glottic closure, similar to 
pre-operative strobe findings, as well as continued limited 
glottic abduction.  On June 30, 2003, the veteran was seen as 
a walk-in with a 102-degree fever.  However, in reference to 
the surgical region the veteran only complained of a mild 
sore throat.  On examination the mucosal flap was intact 
without purulent discharge, and the examiner assessed no 
evidence of infection.  A history was then noted of initial 
vocal cord stripping in 1974 for squamous cell carcinoma 
treatment, with vocal cord polyps twice since that time.  

Upon VA examination in October 2003, the veteran provided a 
history of doing fairly well following the laryngeal cancer 
treatment in 1975 up until 1992, when his voice became 
somewhat hoarse, with this hoarseness progressing thereafter 
until he could no longer continue work as a nurse.  The 
veteran reported that he was essentially work disabled since 
May 2003, and that he underwent lysis of a vocal cord in June 
2003, with that operation making the condition worse rather 
than better.  On examination by indirect laryngoscopy, there 
was a small nodule on the right posterior true vocal cord 
above the glottic surface.  The cords were somewhat dry and 
slightly edematous but without abnormalities.  The examiner 
assessed severe debilitation due to significant hoarseness as 
a result of his vocal cord carcinoma and subsequent radiation 
therapy.  

The claims folder was not available for review for the 
October 2003 VA examination.  However, the examiner did 
thereafter review the claims folder and prepare an addendum 
in February 2004.  The examiner then assessed that the 
veteran had severe hoarseness with his speech "essentially 
at the level of a whisper," with that level of speech only 
possible for a limited time, presenting "great difficulty" 
for normal conversation.  

The veteran's post-operative laryngeal carcinoma with speech 
impairment is rated based on that speech impairment.  A 
separate evaluation has been assigned based on disability 
affecting the cervical spine, and that separate rating is not 
the subject of the current appeal.  There are no disability 
codes specifically for speech-impairing residuals of 
laryngeal cancer, and hence a rating based on analogous 
disability of the larynx affecting speech is appropriate.  
Where an unlisted condition is encountered it may be rated 
analogously, under a closely related disease or injury, where 
closely related as to the functions affected, the anatomical 
location, and the symptomatology.  38 C.F.R. § 4.20 (2005).  
See also Code 6819, concerning rating post cancer residuals.
 
The veteran's disability had been rated by analogy to 
Diagnostic Code 6516, based on chronic laryngitis.  Under 
that code, a 10 percent evaluation is assigned for hoarseness 
with inflammation of the vocal cords or mucous membrane; and 
a 30 percent evaluation is assigned for hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (2005).  With the increased 
evaluation to 60 percent, the veteran's disability is now 
rated by analogy to Diagnostic Code 6519.  Under that code, 
complete organic aphonia with inability to speak above a 
whisper warrants a 60 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6519 (2005).  

Here, the veteran was initially assigned a 60 percent 
evaluation under Diagnostic Code 6519 beginning from the July 
17, 2003 date of receipt of claim for an increased rating 
based on loss of ability to speak above a whisper.  
Thereafter, it was determined that the increase could be 
effective June 12, 2003, the date of the surgery to the vocal 
cords.  The veteran contended at his February 2006 Travel 
Board hearing that his condition warranted a 60 percent 
evaluation based on disabling hoarseness since the time of 
the prior VA examination in February 1998.  However, that 
February 1998 examiner did not find the veteran's voice 
limited to a whisper, which is the essential criterion for 
the Diagnostic Code 6519 rating.  Rather, that examiner found 
likely permanent significant hoarseness associated with the 
veteran's disability including due to dryness of the vocal 
cords.  Hoarseness is the principal criterion for a rating 
under Diagnostic Code 6516, not Diagnostic Code 6519.  The 
veteran and treating and examining VA medical personnel have 
been consistent in noting the veteran's hoarseness and 
limitations of use of his voice at the 1998 VA examination 
and in treatment records beginning in May 2003.  Such levels 
of impairment are contemplated in the criteria for a 30 
percent evaluation under Diagnostic Code 6516, by analogy for 
which the veteran was assigned a 30 percent evaluation prior 
to June 12, 2003.  Thereafter, reduction to a whisper 
warranted the 60 percent rating.

Thus, in treatment and evaluation records prior to June 12, 
2003, the veteran did not contend and treating and evaluating 
medical personnel did not find that the veteran's voice was 
limited to a whisper, the veteran's current contentions of 
warranting an earlier 60 percent evaluation notwithstanding.  
Hence, with the preponderance of the evidence against the 
presence of aphonia prior to June 12, 2003, the preponderance 
of the evidence is against assignment of an earlier effective 
date than June 12, 2003, for a 60 percent evaluation for his 
service-connected post-operative laryngeal carcinoma with 
speech impairment.  


ORDER

An effective date earlier than June 12, 2003, for assignment 
of a 60-percent evaluation for post-operative laryngeal 
carcinoma with speech impairment, is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


